Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 16/711,060.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 10/19/2020, 1/22/2021, 06/22/2021, 08/30/2021, 10/22/2021, and 12/22/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 10/19/2020.

Drawings
6.    Applicant’s drawings filed on 10/19/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 10/19/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step one: Are the claims at issue directed to a statutory category? 
Yes. The claims recites a series of steps i.e., determining, by a data protection system, that data stored by a storage system is under a possible attack; detecting, by the data protection system, a modify request with respect to the storage system while the data stored by the storage system is under the possible attack; determining, by the 

Step 2A – Prong 1: Is a Judicial Exception recited? 
Yes. The claim recites the limitation of determining, by a data protection system, that data stored by a storage system is under a possible attack; detecting, by the data protection system, a modify request with respect to the storage system while the data stored by the storage system is under the possible attack. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user thinking that its strange that a highly sensitive folder is on a desk and attempting to analyze a request from someone who is asking to edit a file in the folder. Thus, the claim recites a mental process. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of determining, by the data protection system, that the modify request may be related to the possible attack; and performing, by the data protection system in response to determining that the modify request may be related to the possible attack, a remedial action with respect to the modify request. As drafted, the limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 

Step 2A – Prong 2: Are the claims integrated into a practical application recited?
No. The claim recites five elements: determining that data stored by a storage system is under a possible attack, detecting a modify request with respect to the storage system while the data stored by the storage system is under the possible attack, determining that the modify request may be related to the possible attack and performing a remedial action with respect to the modify request. The determining, detecting and performing steps are recited at a high level of generality (i.e., as a general means of requesting determining a possible attack, detecting a request, determining the request is related to the possible attack and performing an action for use in the series of steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the determining, by a data protection system, that data stored by a storage system is under a possible attack; detecting, by the data protection system, a modify request with respect to the storage system while the data stored by the storage system is under the possible attack; determining, by the data protection system, that the modify request may be related to the possible attack; and performing, by the data protection system in response to determining that the modify request may be related to the possible attack, a remedial action with respect to 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

Step 2b: Does the claims provide an inventive concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining, detecting and performing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor is anything other than a ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(1)(2) as being anticipated by U.S. Patent No. 9317686 hereinafter Ye.

	As per claim 1, Ye discloses:
Col. 2 Lines 27-28 “In a first embodiment, system events are monitored and a file change event of a process is detected.”) comprising:
determining, by a data protection system, that data stored by a storage system is under a possible attack (Col. 5 Lines 11-16 “ Step 212 determines whether an event has occurred indicating that a user process is attempting to change one of the files on the hard disk (for example, hooking of a system function indicates that a process is attempting to overwrite a file, write a new version of a file, encrypt a file, delete a file, etc.).”); 
detecting, by the data protection system, a modify request with respect to the storage system while the data stored by the storage system is under the possible attack (Col. 5 Lines 11-20 “ Step 212 determines whether an event has occurred indicating that a user process is attempting to change one of the files on the hard disk (for example, hooking of a system function indicates that a process is attempting to overwrite a file, write a new version of a file, encrypt a file, delete a file, etc.). If no file change event is currently detected, it is likely that ransomware is not currently executing upon the computer and control returns to step 204 for more monitoring of events. On the other hand, if a file change event is detected, then control moves to step 216 to determine whether or not the file in question should be backed up.”); 
determining, by the data protection system, that the modify request may be related to the possible attack (Col. 5 Lines 22-32 “Step 216 determines whether the process (or thread) that has requested the file change event is suspicious or not. In general, determining whether a process (or the file that 
and performing, by the data protection system in response to determining that the modify request may be related to the possible attack, a remedial action with respect to the modify request (Col. 6 Lines 1-34 “Step 220 backs up any file or files that are about to be changed by the event detected in step 212. Bear in mind that the file change event that was hooked by driver 110 and detected in step 212 has not yet changed the file in question. The hook function that detected the file change event allows steps 216 and 220 to occur before control returns to the system function that is attempting to change the file. In other words, the file change event is detected, a determination is made that the process is suspicious, and the file is backed up before the requesting process is allowed to change the file. Once the correlation engine makes the determination to backup the file, a trigger signal is sent to the backup engine which then saves the file in question from the hard disk to either database 150 or to database 140. For example, since the file has not been changed, the backup engine makes a copy of the file and saves it in a special backup folder. Then the engine adds a new record in the backup database. The record includes: the file path of the process, the path of the file to be modified, the backup file name and path, and 

	As per claim 2, Ye discloses:
The method of claim 1, wherein the determining that the modify request may be related to the possible attack includes: identifying one or more attributes associated with the modify request; and determining that the modify request may be related to the possible attack based on the one or more attributes (Col. 5 Lines 33-43).

	As per claim 3, Ye discloses:
The method of claim 2, wherein the one or more attributes associated with the modify request includes one or more of a name of a data item associated with the modify request, a size of the data item, a format of the data item, a compressibility ratio of the data item, a bit pattern of the data item, or a source of the modify request (Col. 5 Lines 11-21 and 33-66).

	As per claim 4, Ye discloses:
The method of claim 2, wherein the determining that the modify request may be related to the possible attack based on the one or more attributes includes: determining that an attribute associated with the modify request satisfies an attribute threshold (Col. 7 Lines 11-21).

	As per claim 5, Ye discloses:
The method of claim 2, wherein the determining that the modify request may be related to the possible attack based on the one or more attributes includes one or more of: determining that a source of the modify request is associated with an abnormal pattern; or determining that the source of the modify request has been previously associated with one or more security threats against the storage system (Col. 5 Lines 44-53).

	As per claim 6, Ye discloses:
The method of claim 1, wherein the performing the remedial action with respect to the modify request includes one or more of: blocking the modify request; or instructing the storage system to block the modify request.

	As per claim 7, Ye discloses:
The method of claim 1, wherein the performing the remedial action with respect to the modify request includes: identifying a source of the modify request; and instructing the storage system to block requests by the source to the storage system (Col. 4 Lines 35-45 and Col. 5 Lines 44-53). 

	As per claim 8, Ye discloses:
The method of claim 1, further comprising: determining, by the data protection system, that the data stored by the storage system is no longer under 

	As per claim 9, Ye discloses:
The method of claim 1, wherein the performing the remedial action with respect to the modify request includes: instructing the storage system to redirect the modify request to a separate storage structure that is separate from one or more active storage structures of the storage system, the separate storage structure being within the storage system or within another storage system (Col. 5 Lines 1-23).

	As per claim 10, Ye discloses:
The method of claim 9, wherein the performing the remedial action with respect to the modify request further includes: identifying a source of the modify request (Col. 4 Lines 35-45 and Col. 5 Lines 44-53).; 
and instructing the storage system to redirect read requests from the source to the separate storage structure (Col. 3 Lines 24-34, Col. 5 Lines 54-60 and Col. 6 Lines 32-62).

	As per claim 11, Ye discloses:
The method of claim 9, further comprising: determining, by the data protection system, that the data stored by the storage system is no longer under 

As per claim 12, the implementation of the method of claim 1 will execute the system of claim 12. The claim is analyzed with respect to claim 1. 

As per claim 13, the claim is analyzed with respect to claim 2.

As per claim 14, the claim is analyzed with respect to claim 3.

As per claim 15, the claim is analyzed with respect to claim 4.

As per claim 16, the claim is analyzed with respect to claim 6.

As per claim 17, the claim is analyzed with respect to claim 7.

As per claim 18, the claim is analyzed with respect to claim 8.

As per claim 19, the claim is analyzed with respect to claims 9 and 11.

As per claim 20, the implementation of the method of claim 1 will execute the non-transitory computer-readable medium (Col. 8 Lines 10-31) of claim 12. The claim is analyzed with respect to claim 1. 


Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20180239920 discloses on paragraph 0027 “Initially the structure starts off as empty. When (key, value) pairs are added, the hash functions are applied and corresponding entries in each table can be updated. The key is added to all these tables and segmented structures are updated. When a tenant makes a request for an entry or set of entries (via a client 110), the cloud computing system 140 iterates over locations mapped to its key, but always make a write operation whether the entry maps to the request or not. In order to do this, the data and/or any memory locations implicated by the request is decrypted and re-encrypted. As the current subject matter is using non-deterministic encryption, the stored data gets changed. For look ups the data is not modified, hence the S and V columns are not modified, however the actual values being encrypted are restored in the field though with a different encrypted value. As numerous memory locations are accessed, the hacker or the cloud is not able to track which locations match the requesting query and which does not, and hence the customer's access patterns are not revealed. In other words, this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.